Citation Nr: 9908609	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for a chronic duodenal 
ulcer, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel




INTRODUCTION

The veteran had active naval service from March 1943 to 
January 1945.  This matter was certified to the Board of 
Veterans' Appeals (Board) from a June 1993 rating decision of 
the Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO) which denied an rating in excess of 40 percent 
for a duodenal ulcer.  In April 1996, the Board remanded the 
matter for due process considerations and in May 1997, the 
veteran testified at a Board hearing at the RO.  In July 
1997, the matter was again remanded for additional 
development of the evidence.

On full review of the record, however, the Board finds that 
this matter is currently before the Board on appeal from an 
August 1983 rating decision which denied an evaluation in 
excess of 20 percent for a duodenal ulcer.  The record shows 
that the veteran initiated an appeal with that decision in 
September 1983 and perfected an appeal therewith the 
following month.  Then, in April 1984, the RO increased the 
rating for the veteran's duodenal ulcer to 40 percent, 
effective August 15, 1983.  

By April 1984 letter, the RO notified the veteran of its 
decision to increase the disability rating for a duodenal 
ulcer from 20 to 40 percent, and informed him that the 
decision was considered a grant of the benefits sought on 
appeal.  However, under applicable criteria (38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1984)), a 60 percent rating 
was available for a duodenal ulcer.  

The U.S. Court of Appeals for Veterans Claims (formerly U.S. 
Court of Veterans Appeals) (Court) has held that in a claim 
for increased disability rating, the veteran will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation; thus, such claim remains in controversy when 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Based on the Court's holding in AB and the facts in this 
case, the Board finds that the April 1984 RO determination 
that the award of a 40 percent rating represented a total 
grant of benefits sought on appeal was erroneous.  The 
veteran had perfected an appeal to the Board and there was no 
legal basis on which the RO could have abrogated the pending 
appeal in the absence of an indication from the veteran that 
he wished to withdraw the appeal.  See AB, 6 Vet. App. at 39; 
see also Hazan v. Gober, 10 Vet. App. 511 (1997); Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996).  Thus, the veteran's 
appeal initiated by a September 1983 Notice of Disagreement 
remained pending for disposition by the Board as to the 
unresolved question of entitlement to a rating in excess of 
40 percent.  

The Board also notes that in February 1984 written argument, 
the veteran's representative raised a claim of service 
connection for a hiatal hernia.  This matter has not yet been 
specifically adjudicated by the RO.  Thus, inasmuch as the 
issue of service connection for a hiatal hernia is not 
inextricably intertwined with the issue now before the Board 
on appeal, it is referred to the RO for initial 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic duodenal ulcer is manifested by 
complaints of bloating, abdominal pain, and regurgitation 
following eating, with symptoms partially relieved with 
medication; clinical evidence shows some weight loss and 
anemia, productive of no more than a moderately severe 
disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
chronic duodenal ulcer have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.114, Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for a chronic duodenal ulcer is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
finding is based on his evidentiary assertions concerning the 
severity of his service-connected duodenal ulcer 
symptomatology.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Since the veteran has submitted a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  Consistent with such 
duty, the Board remanded this matter in July 1997 for 
additional development of the evidence, to include obtaining 
additional VA treatment records, and affording the veteran an 
additional VA medical examination.  

A review of the record indicates that the development 
requested by the Board in its July 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained VA outpatient treatment records 
for the period of February 1992 to June 1997.  In addition, 
the RO scheduled (and the veteran attended) a VA medical 
examination in February 1998.  The report of the examination 
is thorough and responsive to the Board's July 1997 remand.  

Moreover, the Board finds that the veteran has not identified 
any outstanding, relevant evidence which may support his 
claims.  Based thereon, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance in developing the facts 
pertinent to his claim is needed to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

A review of the recorded history of the veteran's disability 
shows that by January 1945 rating decision, the RO granted 
service connection for a duodenal ulcer and assigned it a 10 
percent disability rating, based on service medical records 
showing periods of hospitalization for gastrointestinal 
complaints and a diagnosis of duodenal ulcer.  

By February 1955 rating decision, the RO increased the 
disability rating for the veteran's duodenal ulcer to 20 
percent pursuant to Diagnostic Code 7305.  This decision was 
based on VA clinical records which showed that the veteran 
received continued treatment for a chronic duodenal ulcer.

In March 1957, the veteran was afforded a VA medical 
examination at which he complained of "stomach trouble" 
consisting of occasional mild bloating.  An upper  GI series 
revealed a deformed duodenal cap due to scarring from 
previous ulceration; however, there was no current active 
ulcer.  Thereafter, by April 1957 rating decision, the RO 
decreased the rating for the veteran's duodenal ulcer from 20 
to 10 percent pursuant to Diagnostic Code 7305.  

In February 1966, another upper GI series was performed and 
showed an active duodenal ulcer, with associated duodenitis 
and gastritis.  In light of this evidence, by April 1966 
rating decision, the RO again increased to 20 percent the 
rating for the veteran's duodenal ulcer.  

In June 1970, the veteran was hospitalized for treatment of 
nervousness to the point of vomiting, as well as auditory 
hallucinations.  The diagnosis was schizophrenia.  During the 
period of hospitalization, an upper GI series was performed 
and was normal except for a medium-sized diverticulum coming 
off the first portion of the duodenum.  Based on the 
foregoing, by September 1970 rating decision, the RO 
confirmed and continued the 20 percent rating for a duodenal 
ulcer.  In addition, the RO determined that the veteran was 
totally disabled due to schizophrenia and awarded him 
nonservice-connected disability pension benefits.

At an April 1976 VA medical examination, the examiner 
described the veteran as well-developed and well-nourished.  
His weight was 139 pounds.  An upper GI series showed a 
deformity of the duodenal bulb, unchanged since the previous 
examination, and no evidence active ulcer disease.  The 
diagnosis was deformity of the duodenal bulb, no ulcer found.  

By May 1976 rating decision, the RO decreased the rating for 
the veteran's ulcer from 20 to 10 percent, pursuant to 
Diagnostic Code 7305.  The veteran appealed the RO's 
determination and by April 1977 decision, the Board restored 
the 20 percent rating for duodenal ulcer disease based in 
part on private treatment records subsequently submitted 
showing continuous moderate manifestations of a chronic 
duodenal ulcer.

VA outpatient treatment records show that in June 1982, the 
veteran was treated for abdominal pain.  An upper GI series 
and endoscopy showed a small hiatal hernia and a deformed 
pylorus, but no evidence of active ulcer disease.  By July 
1982 and August 1983 rating decisions, the RO confirmed and 
continued the 20 percent rating for a duodenal ulcer.

The veteran again appealed the RO's determination.  He was 
afforded a VA medical examination in March 1984 at which he 
reported stomach cramps and blood in his stool.  On 
examination, his weight had dropped to 120 pounds.  An upper 
GI series showed a small active pyloric channel ulceration.  
The diagnosis was duodenal ulcer, active, with recent 
bleeding.  Based on the foregoing, by April 1984 rating 
decision, the RO increased the rating for the veteran's 
duodenal ulcer to 40 percent, effective from August 15, 1983.  
It was also determined that the veteran was no longer totally 
disabled due to schizophrenia as he was employed full-time.  
By April 1984 letter, the RO notified the veteran of its 
decision and informed him that the decision was considered a 
grant of the benefits sought on appeal.  

However, as set forth above, there is no indication of record 
that the veteran wished to limit his appeal.  Thus, the 
appeal remained pending for disposition by the Board as to 
the unresolved question of entitlement to a rating in excess 
of 40 percent.  See AB, 6 Vet. App. at 39.

A review of the evidence obtained since that time shows that 
in February and May 1983, the veteran had routine 
examinations in the VA outpatient GI clinic.  On both 
occasions, he reported intermittent GI symptoms which were 
relieved by antacids.  A routine follow-up examination was 
scheduled.

In August 1983, he was hospitalized for injuries he sustained 
after he fell off his roof.  On admission, a history of 
peptic ulcer disease was noted, but the veteran denied 
current abdominal pain.  The hospitalization report noted 
that the veteran was currently followed in the GI clinic and 
was on Cimetidine and Tylox which provided good control of 
his symptoms.  The veteran reported that his last episode of 
melanotic stools had been 9 to 12 months prior.  On the day 
of his discharge, however, the veteran developed black 
melanotic tarry stools and complained of weakness.  An upper 
endoscopy showed a normal esophagus, no evidence of gastritis 
or ulcerations, but a prepyloric ulcer which was not actively 
bleeding.  The duodenum, bulb, and sweep were normal.  The 
veteran's symptoms resolved and he was discharged in good 
condition.

On follow-up examination in October 1983, his peptic ulcer 
disease was found to be stable and routine follow-up 
examination was scheduled four months hence.  On examination 
in February 1984, his peptic ulcer disease was again found to 
be stable, with no melena, tarry stools, or abdominal pain.  
The veteran was advised to return in six months.  On follow-
up in August 1984, he complained of severe stomach cramps 
after eating.  His weight was 124.5 pounds and his stool was 
guaiac negative.  The assessment was history of ulcer disease 
with intermittent symptoms, currently described as increased.  
An increased dose of Tagamet was recommended.  Based on this 
additional evidence, by October 1984 rating decision, the RO 
denied an evaluation in excess of 40 percent for a duodenal 
ulcer.

In February 1988, the veteran filed a claim for an increased 
rating.  In support of his claim, the RO obtained additional 
VA outpatient treatment records for the period of April 1987 
to March 1988.

In April 1987, he reported a substernal pain relieved by 
passing gas.  He was advised to continue his medication, 
Cimetidine.  In July 1987, he reported occasional burning 
epigastric pain and bloating.  On examination, his weight was 
stable and his abdomen was normal.  He was again advised to 
continue Cimetidine.  In October 1987, he reported that he 
was feeling well, with a good appetite and no evidence of 
hematemesis, or melena.  A December 1987 upper GI series 
showed evidence of a large ulceration in the superior portion 
of the duodenal bulb with an inferior incisura.  

In January 1988, the veteran was hospitalized for observation 
of syncopal episodes.  On examination, he was described as 
thin, well-developed, and well-nourished.  The abdomen was 
normal and stool was guaiac negative.  A cardiac 
catheterization was performed.  The diagnoses on discharge 
included duodenal ulcer.  Additional VA outpatient treatment 
records show that in March 1988, he reported continued 
epigastric fullness and bloating.  His weight was 118 and 
examination of the abdomen was benign.  By April 1988 rating 
decision, the RO continued the 40 percent rating for the 
veteran's duodenal ulcer.

In March 1993, the veteran again requested an increased 
rating, stating that his duodenal ulcer had worsened in the 
past year.  In connection with his claim, he was afforded a 
VA medical examination in May 1993 at which he reported that 
several times weekly, he experienced gas, bloating, and 
heartburn.  He also indicated that he had noticed some 
regurgitation of food and acid approximately three or four 
times monthly.  He stated that over the last eighteen months, 
his weight had not changed significantly and that he had had 
no vomiting or recent history of GI bleeding.  On 
examination, the veteran weighed 114 pounds.  He stated that 
his maximum weight in the past twelve months had been 116 to 
118 pounds.  The examiner described the veteran as very 
slender in build and indicated that his stomach was schapoid.  
There was no tenderness, enlargements, or rigidity.  An upper 
GI series showed diffuse reflux esophagitis, diffuse 
gastritis, marked deformity of the duodenal bulb consistent 
with chronic peptic ulcer disease.  It was noted that 
"active [peptic ulcer disease] would be difficult to exclude 
with this degree of bulb deformity."  The diagnosis was 
diffuse esophagitis, gastritis, chronic peptic ulcer disease, 
and likely active peptic ulcer disease.  The examiner 
indicated that the veteran's disability was "moderate, 
likely increasing."  

At a December 1993 Board hearing, the veteran described his 
symptoms and stated that he often felt abdominal pain, 
heartburn, bloating and regurgitation after eating.  He 
stated that the episodes lasted from one to two weeks and 
occurred seasonally, that is during holidays and with changes 
in the weather.  He also indicated that his weight fluctuated 
during these periods.  His wife testified that he experienced 
two attacks in the last 6 months, and about 10 to 12 episodes 
in the past year.  

At a May 1997 Board hearing, the veteran testified that he 
was receiving VA outpatient treatment for his ulcer.  He 
stated his symptoms consisted of abdominal cramping and 
burning, as well as vomiting approximately once or twice 
weekly.  He stated that he did not notice blood in his vomit, 
although he indicated that his stools were dark approximately 
twice monthly.  The veteran testified that he had undergone 
numerous blood tests which all indicated that he did not have 
anemia.  However, he indicated that he was still undergoing 
blood testing for that purpose.  He also estimated that over 
the last year, he had lost approximately 10 pounds.  The 
veteran stated that he experienced flare-ups of his ulcer 
about every two to three months and that the episodes lasted 
approximately one to two weeks.  

Following the hearing, the RO obtained VA outpatient 
treatment records for the period of February 1992 to June 
1997.  These treatment records show that the veteran was 
treated during this period for numerous disabilities, 
including hypertension, coronary artery disease, a transient 
ischemic attack, degenerative joint disease, gastroesophageal 
reflux disease, and peptic ulcer disease.  In February 1992, 
a history of peptic ulcer disease was noted, although current 
symptoms with respect to the disorder were not recorded.  In 
August 1992, he reported that he had been feeling "good," 
but stated that his stool was dark, without evidence of 
melena or hemostasis.  The assessments included history of 
rectal polyps.  

In February 1993, the veteran complained of vomiting for the 
past two weeks.  He also reported cramping and burning in the 
epigastric area, not helped by Cimetidine or antacids.  He 
denied hematemesis.  The assessment was increased symptoms 
consistent with reflux.  Increased doses of Cimetidine were 
prescribed.  In May 1993, he reported lower abdominal 
bloating two to three times weekly, relieved by passing gas.  
The assessment included symptoms improved with increased 
Cimetidine.  In November 1993, he reported a bitter tasting, 
clear vomit.  He denied abdominal pain or a change in bowel 
habits.  The assessment included gastroesophageal reflux 
disease symptoms, otherwise doing fairly well.  His dose of 
medication was again increased.  On follow-up in December 
1993, he reported that his symptoms had improved and that he 
had had no vomiting since his last visit.  

On examination in May 1994, the veteran reported that he 
continued to have symptoms of gastroesophageal reflux disease 
and occasional vomiting, although he stated that his symptoms 
had decreased in the past year.  His weight was 118.  The 
assessment was all problems stable.  In September 1994, he 
reported that his gastrointestinal symptoms had improved and 
that he was now vomiting only rarely.  His weight was 114 
pounds.  The assessment was that hewas doing fairly well.  In 
January 1995, his weight was 115 pounds and he reported no 
gastrointestinal symptoms.  The assessments included history 
of peptic ulcer disease.  

In October 1995, his weight was 113 pounds and he again had 
no gastrointestinal complaints.  The assessments included 
history of peptic ulcer disease, stable.  In January 1996, 
his weight was 115 pounds and he again had no 
gastrointestinal complaints.  The assessments again included 
history of peptic ulcer disease, stable.  In June 1996, he 
reported that he felt well and that his appetite was good.  
His weight was 113 pounds.  On examination, the veteran's 
abdomen was normal and he had no gastrointestinal complaints.  

In July 1996, the examiner noted that the veteran's peptic 
ulcer disease was again stable.  In February 1997, the 
veteran complained of vomiting and diarrhea after eating 
gravy at a restaurant.  The assessment was acute 
gastroenteritis.  In March 1997, the veteran was started on 
Ticlid after he experienced a transient ischemic attack.  In 
April 1997, he was scheduled for a blood test to rule out 
anemia secondary to the Ticlid.  In May 1997, a complete 
blood count showed anemia.  The assessment was anemia, 
secondary to Ticlid.  The examiner's recommendation was that 
the veteran's blood should continue to be monitored.  In June 
1997, a blood test was again performed.  The assessment was 
anemia secondary to Ticlid, improving.  No gastrointestinal 
complaints were recorded during these visits.

In February 1998, the veteran underwent VA medical 
examination.  The examiner indicated that he had reviewed the 
veteran's medical records and noted a past medical history of 
duodenal ulcer disease.  The veteran reported that he was 
doing "fairly well" with his current stomach medications 
although he still experienced significant bloating, but no 
significant abdominal pain.  He also reported four to five 
episodes of vomiting per year, which the examiner noted was 
"not persistent" and "more regurgitation than true 
vomiting."  The veteran denied any hematemesis or melena and 
stated that his stools were normal.  The veteran's current 
weight was 130 pounds.  Physical examination showed some 
epigastric tenderness without any rebound or guarding.  The 
examiner noted that the veteran did have a history of a 
duodenal ulcer and that his abdominal pain was consistent 
with duodenal ulcer.  However, he noted that the veteran had 
no weight loss, and that his most recent blood test had shown 
slightly low hemoglobin and hematocrit, but no actual 
clinical signs of anemia.  He stated that the veteran's signs 
of anemia "may or may not" be related to the duodenal 
ulcer.  The diagnosis was duodenal ulcer, not disabling. 

The impairment caused by the veteran's service-connected 
duodenal ulcer disease is rated under the criteria set forth 
at 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under such 
criteria, moderate disability, manifested by recurring 
episodes of severe symptoms 2 or 3 times per year averaging 
10 days in duration, or with continuous moderate 
manifestations, is rated 20 percent disabling.  A moderately 
severe disability with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 4 or more 
times per year, is rated 40 percent disabling.  The maximum 
rating of 60 percent is provided for severe disability with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena with 
manifestations of anemia and weight loss productive of 
definite impairment of health.

After careful of the pertinent evidence of record and the 
above regulatory provisions, the Board finds that an 
increased rating is not warranted.  The Board has given 
careful consideration to the veteran's symptoms as to well as 
the objective findings from the veteran's VA examination 
reports and the outpatient treatment records.  These records 
show that he gets partial relief of his symptoms with ulcer 
medication therapy and that he has experienced some vomiting 
(or regurgitation), some weight loss, and anemia (which may 
or may not be related to his duodenal ulcer disease).  
Significantly, however, the medical record does not reflect 
that the pertinent symptoms are productive of a definite 
impairment of health.  

In this regard, the veteran has been described on examination 
and during periods of hospitalization as thin, but well-
developed and well-nourished.  On VA examination in May 1993, 
the examiner indicated that the veteran's disability was 
"moderate, likely increasing."  However, the subsequent 
medical evidence of record does not show that his ulcer 
symptoms have increased.  In fact, on most recent VA medical 
examination in February 1998, the examiner indicated that the 
veteran's symptoms were not disabling.  Moreover, although 
the record contains previous complaints of melenic stools, 
there is no indication in the medical evidence of record of 
recurrent hematemesis or melena.  For example, while melenic 
stools were noted during a period of hospitalization in 
August 1983, subsequent medical evidence fails to document 
another episode of melena, and his stools were described as 
normal on most recent 1998 VA medical examination.  
Additionally, there is no evidence of the presence of 
recurrent hematemesis.  Thus, the veteran's service-connected 
duodenal ulcer disability does not more nearly approximate 
the criteria for a 60 percent evaluation for severe duodenal 
ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7305, as the 
evidence preponderates against the claim.


ORDER

An evaluation in excess of 40 percent for a duodenal ulcer is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals
 

- 13 -


